Citation Nr: 0709274	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-22 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to basic eligibility for non-service connected 
disability pension benefits? 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran had active service from August 1976 to August 
1979.  He also had additional active duty of one month and 
six days duration prior to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran requested a personal hearing during the course of 
this appeal but in July 2005, he withdrew his personal 
hearing request in writing.

During this appeal, the RO granted the veteran's claims for 
service connection for hypertension and congestive heart 
failure.  The latter disability was rated 100 percent, 
effective from February 28, 2005.


FINDING OF FACT

The veteran did not serve 90 or more days of active military 
service during a period of war.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  
38 U.S.C.A. §§ 101(2), 1521 (West 2002); 38 C.F.R. §§ 3.3, 
3.203, 3.314 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), is not 
applicable in this case because the veteran's period of 
service is not in dispute and the law is dispositive of the 
claim.  See Mason v. Principi, 16 Vet. App. 129 (2002) (VCAA 
not applicable to pension claim in which the law and not the 
evidence was dispositive).

The sole question before the Board is whether the appellant 
has established threshold eligibility for a nonservice-
connected pension.

Eligibility for VA pension benefits generally requires an 
initial showing that the claimant is a veteran who served on 
active duty for at least 90 days during a period of war.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.314.  VA's 
determination of whether a claimant's service meets these 
threshold requirements is usually dependent upon service 
department records verifying such service.  See 38 C.F.R. § 
3.203 (2006); see also Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992) (holding that findings of a United States service 
department verifying a person's service are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces).  [W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v Brown, 6 
Vet. App. 426, 430 (1994). 

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability, 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  
38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran  
meets the service requirements of that section if he served 
in active military, naval, or air service (1) for ninety days 
or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Evidence of record includes a copy of the veteran's Report of 
Separation From Active Duty (DD-214) showing active military 
service in the United States Army from August 1976 to August 
1979.  His DD-214 also shows he had one month and six days of 
earlier service.

However, no portion of the period from 1976 to 1979 is 
recognized by VA as occurring during a period of war.  See 38 
C.F.R. § 3.2.  As to the remaining period of service, even 
assuming that all of the one month and six days of active 
service in question was performed during a period of war, his 
claim must still be denied as a matter of law because it was 
less than 90 days.

As the veteran's service does not meet the threshold 
requirements for eligibility for VA pension benefits, his 
claim for entitlement to nonservice-connected disability 
pension benefits lacks legal merit and his claim must be 
denied.  Sabonis, supra.


ORDER

Basic eligibility for nonservice-connected disability pension 
benefits is denied. 


____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


